

SECURITIES PURCHASE AGREEMENT
 


 
SECURITIES PURCHASE AGREEMENT (“Agreement”), dated as of August 13, 2007, by and
among Innofone.com., Inc., a Nevada corporation, with headquarters at 1431 Ocean
Ave. Suite 1100, Santa Monica, California, 90401 (the “Company”), and James and
Lisa Goodell, residing at 1178 17th Avenue, McPherson, Kansas 67460 (the
“Purchaser”).
 
WHEREAS:
 
A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”);
 
B. The Purchaser desires to purchase and the Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement (i) Seven Hundred
Sixty Nine Thousand Two Hundred Thirty (769,230) shares of common stock, par
value $.001 per share (the “Common Stock”), of the Company (the “Shares”) and
(ii) a warrant, in the form attached hereto as Exhibit “A”, to purchase Seven
Hundred Sixty Nine Thousand Two Hundred Thirty (769,230) shares of Common Stock
(the “Warrant”); and
 
C. The Purchaser wishes to purchase, upon the terms and conditions stated in
this Agreement, the Shares and the Warrant.
 
NOW THEREFORE, the Company and the Purchaser hereby agree as follows:
 
1. PURCHASE AND SALE OF SHARES AND WARRANT.
 
a. Purchase of Shares and Warrant. On the Closing Date (as defined below), the
Company shall issue and sell to the Purchaser and the Purchaser agrees to
purchase from the Company the Shares and the Warrant.
 
b. Form of Payment. On the Closing Date (as defined below), (i) the Purchaser
shall pay Fifty Thousand Dollars ($50,000), the purchase price for the Shares
and the Warrant to be issued and sold to it at the Closing (as defined below)
(the “Purchase Price”), by wire transfer of immediately available funds to the
Company, in accordance with the Company’s written wiring instructions, against
delivery of the Shares and the Warrant, and (ii) the Company shall deliver such
Shares and the Warrant duly executed on behalf of the Company, to such
Purchaser, against delivery of such Purchase Price.
 
c. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 7 and Section 8 below, the date and time
of the issuance and sale of the Shares and the Warrant pursuant to this
Agreement (the “Closing Date”) shall be the date in which the Agreement is
mutually executed by the parties, or such other mutually agreed upon time. The
closing of the transactions contemplated by this Agreement (the “Closing”) shall
occur on the Closing Date at such location as may be agreed to by the parties.
 


--------------------------------------------------------------------------------





 
2. BUYER’S REPRESENTATIONS AND WARRANTIES. The Purchaser represents and warrants
to the Company that:
 
a. Investment Purpose. As of the date hereof, the Purchaser is purchasing the
Shares and the Warrant and the shares of Common Stock issuable upon exercise
thereof (the “Warrant Shares” and, collectively with Shares, the “Securities”)
for its own account and not with a present view towards the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the 1933 Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.
 
b. Accredited Investor Status. The Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).
 
c. Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.
 
d. Information. The Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Purchaser or its advisors. The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. The
Purchaser understands that its investment in the Securities involves a
significant degree of risk.
 
e. Certain Changes. The Purchaser understands that since March 31, 2007, there
has been a material adverse change in the assets, liabilities, business,
properties, operations, financial condition or results of operations of the
Company. The Purchaser has reviewed and understands all of the Company’s
reports, schedules, forms, statements and other documents filed with the
Securities and Exchange Commission. The Purchaser understands that (i) the
Company expects to continue to require substantial capital following completion
of this current offering in order to fund its operations, (ii) such additional
capital may not be available when needed on terms the Company considers
reasonable, or at all, and (iii) any inability to raise sufficient additional
capital could compel the Company to discontinue some or all of its operations.
 
f. Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.
 

2

--------------------------------------------------------------------------------





 
g. Transfer or Re-sale. The Purchaser understands that (i)  the sale or re-sale
of the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) the Purchaser shall have delivered to the
Company an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, which opinion shall be accepted by the
Company, (c) the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule
144”)) of the Purchaser who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 2(f) and who is an Accredited Investor,
(d) the Securities are sold pursuant to Rule 144, or (e) the Securities are sold
pursuant to Regulation D under the 1933 Act (or a successor rule) (“Regulation
D”); (ii) any sale of such Securities made in reliance on Rule 144 may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any re-sale of such Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register such Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Notwithstanding the foregoing or anything else contained herein to
the contrary, the Securities may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement.
 
h. Legends. The Purchaser understands that the Shares and the Warrant and, until
such time as the Shares and Warrant Shares have been registered under the 1933
Act or otherwise may be sold pursuant to Rule 144 or Regulation D without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares and Warrant Shares may bear a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation D under said Act.”
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation D without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected or (c) such holder provides the Company with reasonable
assurances that such Security can be sold pursuant to Rule 144 or Regulation D.
The Purchaser agrees to sell all Securities, including those represented by a
certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.
 

3

--------------------------------------------------------------------------------





 
i. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms.
 
j. Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Purchaser that:
 
a. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any of (i) a material and adverse effect
on the legality, validity or enforceability of any document executed in
connection with this financing, or (ii) a material and adverse effect on the
results of operations, assets, business or financial condition of the Company.
 
b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement and the Warrant and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement and the Warrant by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Shares and the Warrant and
the issuance and reservation for issuance of the Warrant Shares issuable upon
conversion or exercise thereof) have been duly authorized by the Company’s Board
of Directors and no further consent or authorization of the Company, its Board
of Directors, or its shareholders is required, (iii) this Agreement has been
duly executed and delivered by the Company by its authorized representative, and
such authorized representative is the true and official representative with
authority to sign this Agreement and the other documents executed in connection
herewith and bind the Company accordingly, and (iv) this Agreement constitutes,
and upon execution and delivery by the Company of the Warrant, each of such
instruments will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.
 

4

--------------------------------------------------------------------------------





 
c. Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 975,000,000 shares of Common Stock, par value $.001 per
share, of which 96,729,557 shares are issued and outstanding and (ii)
[4,815,000] shares of preferred stock, of which none are issued and outstanding.
All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and nonassessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights of the shareholders of the Company or any liens or encumbrances
imposed through the actions or failure to act of the Company. Except as
disclosed in Schedule 3(c), as of the effective date of this Agreement, (i)
there are no outstanding options, warrants, scrip, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company, or arrangements by which the Company is or may become
bound to issue additional shares of capital stock of the Company, (ii) there are
no agreements or arrangements under which the Company is obligated to register
the sale of any of its or their securities under the 1933 Act and (iii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Shares, the Warrant or Warrant
Shares. The Company has furnished to the Purchaser true and correct copies of
the Company’s Certificate of Incorporation as in effect on the date hereof
(“Certificate of Incorporation”), the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto.
 
d. Issuance of Shares. The Shares and Warrant Shares are duly authorized and
reserved for issuance and, upon exercise of the Warrant in accordance with their
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.
 
e. No Conflicts. The execution, delivery and performance of this Agreement and
the Warrant by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance of the Shares and Warrant Shares) will not
(i) conflict with or result in a violation of any provision of the Certificate
of Incorporation or By-laws or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or by
which any property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect). The Company is not in violation of its Certificate of
Incorporation, By-laws or other organizational documents and the Company is not
in default (and no event has occurred which with notice or lapse of time or both
could put the Company) under, and the Company has not taken any action or failed
to take any action that would give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which any property or assets of
the Company is bound or affected, except for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company are not being conducted, and shall not be conducted so long as a
Purchaser owns any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity. Except as specifically contemplated by
this Agreement and as required under the 1933 Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement or the Warrant in accordance with the terms
hereof or thereof or to issue and sell the Shares and Warrant in accordance with
the terms hereof and to issue the Shares and the Warrant Shares upon exercise of
the Warrant.
 

5

--------------------------------------------------------------------------------





 
f. No Brokers. Except as set forth in Schedule 3(j), the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.
 
g. Permits; Compliance. The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and to carry on its business as it is now being conducted
(collectively, the “Company Permits”), and there is no action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Company Permits. The Company is not in conflict with, or in default or
violation of, any of the Company Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4. COVENANTS.
 
a. Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Purchaser at the applicable
closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to each
Purchaser on or prior to the Closing Date.
 
b. Authorization and Reservation of Shares. The Company shall at all times have
authorized, and reserved for the purpose of issuance, a sufficient number of
shares of Common Stock to provide for the full exercise of the outstanding
Warrant and issuance of the Warrant Shares in connection therewith (based on the
Exercise Price of the Warrant in effect from time to time). The Company shall
not reduce the number of shares of Common Stock reserved for issuance upon
exercise of the Warrant without the consent of the Purchaser.
 
5. OPTIONAL REDEMPTION. Prior to the third anniversary of the Closing Date, the
Company shall have the right, exercisable on not less than ten (10) business
dates prior written notice to the Purchaser, to redeem all or a portion of the
outstanding Shares issued pursuant to this Agreement in accordance with this
Section 5. Any notice of redemption hereunder shall be delivered to the
Purchaser at its registered addresses appearing on the books and records of the
Company and shall state (1) that the Company is exercising its right to redeem
all or a portion of the Shares issued to the Purchaser, (2) the date of
redemption and (3) the amount of the redemption. On the date fixed for
redemption (the “Optional Redemption Date”), the Company shall make payment of
the Optional Redemption Amount (as defined below) to or upon the order of the
Purchaser as specified by the Purchaser in writing to the Company at least one
(1) business day prior to the Optional Redemption Date. If the Company exercises
its right to redeem the Shares, the Company shall make payment to the Purchaser
of an amount in cash (the “Optional Redemption Amount”) equal to 200% multiplied
by the Purchase Price. If the Company exercises its right to redeem a portion of
the Shares, the Company shall make payment to the Purchaser of an amount in cash
equal to $0.26 per share (as adjusted for any stock splits, dividends,
recapitalizations and the like) of Common Stock to be so redeemed.
 

6

--------------------------------------------------------------------------------





 
6. Anti-Dilution Protection. In the event that the Company consummates a sale of
equity securities (a “Financing”), and the price per share of such equity
securities sold in such Financing is less than $0.065 per share (as adjusted for
stock splits, dividends, recapitalizations and the like), the Purchaser who
purchased Shares hereunder shall receive such additional number of Shares so
that the Purchase Price shall equal the price per share in the Financing.
 
a. Exceptions to Anti-Dilution Protection. No Shares will be granted to the
Purchaser pursuant to this Section 6 (i) upon the exercise of any warrants,
options or convertible securities granted, issued and outstanding on the Closing
Date; (ii) upon the grant or exercise of any stock or options which may
hereafter be granted or exercised under any employee benefit plan, stock option
plan or restricted stock plan of the Company now existing or to be implemented
in the future, so long as the issuance of such stock or options is approved by a
majority of the independent members of the Board of Directors of the Company or
a majority of the members of a committee of independent directors established
for such purpose; (iii) upon the issuance of any securities in connection with
an acquisition by the Company, so long as such acquisition is approved by a
majority of the independent members of the Board of Directors of the Company or
a majority of the members of a committee of independent directors established
for such purpose; (iv) upon the issuance of any securities pursuant to a
commitment by the Company that has been previously disclosed to the holder prior
to the date hereof; or (v) upon the exercise of the Warrant.
 
7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Shares and the Warrant to a Purchaser at the
Closing is subject to the satisfaction, at or before the Closing Date of each of
the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
a. The applicable Purchaser shall have executed this Agreement and delivered the
same to the Company.
 
b. The applicable Purchaser shall have delivered the Purchase Price in
accordance with Section 1(b) above.
 
c. The representations and warranties of the applicable Purchaser shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the applicable Purchaser shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Purchaser at or prior to the
Closing Date.
 

7

--------------------------------------------------------------------------------





 
8. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The obligation of the
Purchaser hereunder to purchase the Shares and the Warrant at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions, provided that these conditions are for such Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion:
 
a. The Company shall have executed this Agreement and delivered the same to the
Purchaser.
 
b. The Company shall have delivered to such Purchaser duly executed the Warrant
in accordance with Section 1(b) above.
 
c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
9. GOVERNING LAW; MISCELLANEOUS.
 
a. Governing Law. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY,
CALIFORNIA WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE
AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE
THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 

8

--------------------------------------------------------------------------------





 
b. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
 
c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
e. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:
 
If to the Company:


Innofone.com, Inc.
1431 Ocean Ave., Suite 1100
Santa Monica, California 90401
Attention: Chief Executive Officer
Telephone: (310) 458-3233 
Facsimile: (310) 458-2844 
 
With a copy to:
 
Dreier Stein & Kahan LLP
1620 26th Street
Sixth Floor, North Tower
Santa Monica, California 90404
Attention: Gerard Casale, Esq.
Telephone: (424) 202-6026
Facsimile: (424) 202-6226
 
If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto.
 
Each party shall provide notice to the other party of any change in address.
 

9

--------------------------------------------------------------------------------





 
f. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
any Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), any Purchaser may assign its rights hereunder to any
person that purchases Securities in a private transaction from a Purchaser or to
any of its “affiliates,” as that term is defined under the 1934 Act, without the
consent of the Company.
 
g. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
h. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
i. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.
 




INNOFONE.COM, INC.


________________________________
Alex Lightman
Chief Executive Officer




JAMES AND LISA GOODELL


______________________________________


______________________________________






RESIDENCE: Kansas, USA


ADDRESS: 1178 17th Avenue
McPherson, Kansas 67460
Telephone: (620) 241-8321


AGGREGATE SUBSCRIPTION AMOUNT:


Aggregate Purchase Price:
 
$
50,000
 
Number of Shares of Common Stock:
   
769,230
 
Number of Shares Purchasable under Warrant:
   
769,230
 







11

--------------------------------------------------------------------------------

